Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 16, 2021

                                        No. 04-21-00075-CR

                                    Aaron Isaac BENAVIDEZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. NM582054
                            Honorable Ron Rangel, Judge Presiding


                                           ORDER
        Appellant attempts to appeal the trial court’s order dismissing a criminal action against
him. The dismissal order was signed on November 16, 2020. Appellant’s notice of appeal was
due on December 16, 2020. See TEX. R. APP. P. 26.2(a)(1) (providing that, absent a timely
motion for new trial, a defendant’s notice of appeal is due within 30 days after the trial court
enters an appealable order). A motion for extension of time to file a notice of appeal was due on
December 31, 2020. See TEX. R. APP. P. 26.3. The record shows appellant did not file his notice
of appeal until February 24, 2021.

         A timely notice of appeal is necessary to invoke this court’s jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.
App. 1996). A late notice of appeal may be considered timely so as to invoke our jurisdiction if
(1) it is filed in the trial court within fifteen days of the last day allowed for filing; (2) a motion
for extension of time is filed in the court of appeals within fifteen days of the last day allowed for
filing the notice of appeal; and (3) the court of appeals grants the motion for extension of time.
TEX. R. APP. P. 26.3. Appellant has not met these requirements.

        We, therefore, ORDER appellant, to show cause on or before March 30, 2021 why this
appeal should not be dismissed for lack of jurisdiction. All appellate deadlines are suspended
until further order of the court.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court